FILED
                             NOT FOR PUBLICATION
                                                                                OCT 9 2020
                     UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT

EDNA GRISELDA GARCIA                             No. 18-72255
PORTILLO; JORGE LUIS SORIA
GARCIA; JOSE FRANCISCO SORIA                     Agency Nos.         A208-311-721
GARCIA; MARLENE ZITLALI SORIA                                        A208-311-744
GARCIA,                                                              A208-311-749
                                                                     A208-311-750
              Petitioners,

 v.                                              MEMORANDUM*

WILLIAM P. BARR, Attorney General,

              Respondent.


                      On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted October 5, 2020**
                                Seattle, Washington

Before: GRABER and W. FLETCHER, Circuit Judges, and FREUDENTHAL,***
District Judge.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Nancy D. Freudenthal, United States District Judge for
the District of Wyoming, sitting by designation.
       Edna Garcia Portillo petitions for review of a decision by the Board of

Immigration Appeals (“BIA”) holding that she is ineligible for asylum,

withholding of removal, and relief under the Convention Against Torture

(“CAT”).1 We deny the petition.

       During removal proceedings, Garcia Portillo argued that she had faced

persecution in her home state of Michoacán, Mexico. A relative sexually abused

her as a child. While working for a federal agency, she was robbed by armed

members of a drug cartel. On another occasion, she encountered members of a

cartel trying to burn down city hall. In early 2015, after her brother Julio Cesar

joined a cartel, several men came to her father and demanded to know his location

or they would “take the entire family and chop them up.” When Jose Luis, another

of her brothers, left a cartel in October 2016, he was shot in the head. On a

Facebook page that announced his murder, someone commented that “the only

ones left to kill are [Jose Luis’] siblings.”

       We review the agency’s legal conclusions de novo and its factual findings

for substantial evidence. Bringas-Rodriguez v. Sessions, 850 F.3d 1051, 1059 (9th

Cir. 2017) (en banc). A finding is supported by substantial evidence unless “‘any



       1
        This memorandum refers to Garcia Portillo because she is lead petitioner,
but her three children are derivative beneficiaries.
                                                2
reasonable adjudicator would be compelled to conclude to the contrary’ based on

the evidence in the record.” Id. (quoting 8 U.S.C. § 1252(b)(4)(B)).

      Substantial evidence supports the BIA’s determination that Garcia Portillo

failed to prove a nexus between harm and a protected ground. See 8 U.S.C.

§ 1158(b)(1)(B)(i) (providing that, to be eligible for asylum, “the applicant must

establish that race, religion, nationality, membership in a particular social group, or

political opinion was or will be at least one central reason for persecuting the

applicant”). The BIA permissibly concluded that Garcia Portillo’s abuse as a child,

her encounters with robbers and arsonists, and the threats related to her brothers

lack any connection to political opinion, a particular social group, or any other

protected ground.

      Garcia Portillo’s abuse as a child and encounters with criminals as an adult

resulted from a general criminal enterprise and not from her political opinion or

membership in a protected group. Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir.

2010). The persons who threatened Garcia Portillo’s father sought to intimidate

him into revealing Julio Cesar’s location because they believed that he knew that

information; he was not threatened because of family membership. And the BIA

permissibly disregarded the Facebook comment by an unknown person as

insufficient to give rise to a well-founded fear of persecution. See Mendez-


                                           3
Gutierrez v. Gonzales, 444 F.3d 1168, 1172 (9th Cir. 2006) (stating that a

petitioner’s “vague . . . allegations of fear for [her] life” are insufficient to support

such a finding).

       We need not decide whether the BIA erred by failing to address expressly

Garcia Portillo’s claim for withholding of removal under the proper legal standard.

See Barajas-Romero v. Lynch, 846 F.3d 351, 356–60 (9th Cir. 2017) (holding that

the legal standard for proving nexus for withholding of removal is less stringent

than that for proving nexus for asylum). Even assuming that the BIA erred, any

error was harmless because substantial evidence supports the conclusion that there

was no nexus between the harm and a protected ground. See Singh v. Barr, 935

F.3d 822, 827 (9th Cir. 2019) (per curiam) (declining to remand in these

circumstances because it “would be an idle and useless formality” (internal

quotation marks omitted)).

       Substantial evidence supports the BIA’s conclusions that it is not likely that

Garcia Portillo will be tortured in Mexico with the acquiescence of a public

official, and that she is therefore ineligible for relief under CAT.

       PETITION DENIED.




                                             4